DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 8-9, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 1, in particular the limitations of the LED is turned on to report a connection failure of the cables. The prior art does not disclose or suggest the liquid crystal display device of claim 13, in particular the limitations of the LED is turned on to report a connection failure of the cables.
The closely related prior art, Goo et al. (US 20150222032) discloses (Figs. 1-19) a liquid crystal display device comprising: a liquid crystal panel (100; section 0066); a controller (600) configured to control the liquid crystal panel; and a relay substrate (400) provided between the liquid crystal panel and the controller, wherein: the relay substrate and the controller are connected by a plurality of cables (800); the relay substrate comprises a plurality of first connectors (500) to which one end of the cables is connected; the controller comprises: a microcomputer (600a); and a plurality of second connectors (700) which are paired with the first connectors and to which the other end of each of the cables is connected.
However, the prior art does not disclose or suggest the liquid crystal display device of claim 1, in particular the limitations of the LED is turned on to report a connection failure of the cables. Claim 1 is therefore allowed, as are dependent claims 2-4 and 8-9. The prior art does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871